Decree modified, without costs, so as to provide that the entire trust fund is taxable except the life interest of Mary H. Hayes in one-half. The beneficial interest of Mary H. Hayes in the income from one-half of the trust fund for her support through life was not an interest which she received from testator at his death or thereafter. Such interest was, therefore, not taxable. (See Matter of Dunlap, 205 App. Div. 128.) With this exception the entire trust was taxable, for the testator reserved to himself during his lifetime not only the beneficial interest for support in the other one-half, but also power to name the directors of the corporation, stock of which was held in the corpus of the trust and power to dispose of a certain portion of the corpus itself after the death of both himself and his wife. All interests except the interest of his wife in the income of the one-half for support above *757mentioned vested in possession and enjoyment in the respective beneficiaries at or after the testator’s death. All concur.